Citation Nr: 1537009	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-35 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, to include degenerative arthritis and gouty arthritis, of the right shoulder, and of the bilateral knees, feet, elbows, hands, wrists, and fingers.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

3.  Entitlement to an initial disability rating in excess of 20 percent for benign prostatic hyperplasia (BPH).

4.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus (DMII).

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease (DJD).   

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to October 1978; had a reported period of service from January to June 2003; and active service from July 2005 to April 2007, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part denied entitlement to service connection for gout tophaceous arthritis, bilateral knee osteoarthritis, right shoulder, bilateral elbows, hands, ankles, feet, wrists and fingers, and for bilateral CTS; and granted entitlement to service connection for BPH, for DMII, and for left knee DJD, assigning 20 percent, 20 percent, and 10 percent disability ratings, respectively, effective May 1, 2007.  

As a result of contentions made by the Veteran in a July 2014 statement, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU as an element of the initial ratings on appeal.  Id.  

The issue of entitlement to service connection for hypercholesterolemia was raised by the record in June 2008 notice of disagreement.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a July 2014 VA Form 9, the Veteran requested a Board videoconference hearing.  Pursuant to the Veteran's request, these claims must be remanded to the AOJ in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

